United States Court of Appeals
                                 For the First Circuit



No. 12-2145
                                  MYRNA COLON-MARRERO,

                                        Plaintiff - Appellant,

                                                  v.

  HECTOR J. CONTY-PEREZ, as President of the Puerto Rico State Elections Commission;
EDWIN MUNDO-RIOS, as Electoral Commissioner of the New Progressive Party (NPP); EDER
    E. ORTIZ-ORTIZ, as Electoral Commissioner of the Popular Democratic Party (PDP);
ROBERTO I. APONTE-BERRIOS, as Electoral Commissioner of the Puerto Rico Independence
     Party (PIP); JULIO FONTANET-MALDONADO, as Electoral Commissioner of the
 Movimiento Union Soberanista (MUS); ADRIAN DIAZ-DIAZ, as Electoral Commissioner of
   the Puertorriquenos por Puerto Rico (PPR); CARLOS QUIROS-MENDEZ, as Electoral
                   Commissioner of the Partido del Pueblo Trabajador (PPT),

                                      Defendants - Appellees.


                                               Before

                                  Torruella, Lipez and Howard,
                                        Circuit Judges.


                                      ORDER OF COURT
                                   Entered: November 2, 2012


       Appellant Myrna Colon-Marrero's November 2, 2012 emergency motion is denied.

       TORRUELLA, Circuit Judge (Concurring). I reluctantly join the denial of this motion.
This Court is unable to provide an effective remedy for Plaintiff at this late date.

        To this I add that this Court has not passed upon the validity of Plaintiff's HAVA claims and,
as stated in the dissent issued earlier today, I vehemently disagree with the majority's view that the
NVRA does not apply to Puerto Rico. It may be that if the validity of such claims is established once
the case returns to the District Court, and it is shown that Plaintiff's rights were interfered with,
anyone found responsible of such conduct could very well be held liable both civilly and criminally
under applicable federal statutes. See, e.g., 42 U.S.C. § 1983 and 18 U.S.C. § 245.

                                                     By the Court:
                                                     /s/ Margaret Carter, Clerk




cc: Hon. Carmen Consuelo Cerezo, Ms. Francis de Moran, Clerk, United States District Court for
the District of Puerto Rico, Carlos A. Del Valle Cruz, Rafael E. Garcia-Rodon, Carlos M.
Hernandez-Lopez, Juan Saavedra Castro, Jose L. Nieto-Mingo, Seth A. Erbe, David C.
Indiano-Vicic, Jorge Martinez-Luciano, Pedro E. Ortiz-Alvarez, Emil J. Rodriguez-Escudero, Nelson
N. Cordova-Morales, Francisco J. Gonzalez-Magaz, Sasha Samberg-Champion & Jessica D. Silver.